Case 1:18-cV-Ol789-RA Document 30 Filed 03/01/19 Page 1 of 2

UNITED STATES DiSTR|CT COURT
SOUTHERN DISTR|CT OF NEW YORK

JOSE F[GUEROA’ Case No.:18~cv-01789 (RA)
P|aintiff,

ATTORNEY’S
AFF|Rl\/|AT|ON
-against-

117 PERRY STREET PROPERTY, LLC and
NEVVSTEAD RESTAURANT LLC,

Defendants_

 

Stuart H. Finkelstein, Esq., an attorney duly licensed to practice as such in

the Southern District of NeW York, affirms under the penalties of perjury as follows:

That on the 27th day of February, 2019, your affiant served the Within order

of this Court dated February 21 , 2019, docket entry 26, upon Jose Figueroa at 941

Jerorne Avenue Bronx, New York 10452, at the address designated by said party

for that purpose by depositing a true copy of same enclosed in a postpaid properly

addressed Wrapper, in-a post office-official depository under the exclusive care
and custody of the United State Postal Service With New York State-

Dated: Syosset, NeW York
February 27, 2019

 

Stuart H. Finke|stein, Esq.

Case 1:18-cV-Ol789-RA Document 30 Filed 03/01/19 Page 2 of 2

D
m §
shearson g
§§ si/.:a/zo %
BZEEZB :E_ug 51
DZDD nolo § d 0

§iv'i
aovisod$~s~n

 

 

 

Af§ixf e herein stem s

u.s_PGSTALSERvicE cEi=iTii=icATE oF MAiLiNG or meje, pos,age a§d

MAY BE usED FoFi DoMEsTi-:: AND iNTEi=iNATioi\iAi_ MAiL, boss NoT post mark inquire of

FROVIDE FOR INSURANCE- POSTMASTEF\ Posm}aster for outrem
fee.

 

5:\:“oail F'W\l lq[~(\l»Q/l»\,\§` ~ »'

398 emi owen

 

    

l

§\ili§f&*é l'\»),l 170\

One piece(g.f_orldinary mail ;ressed to‘v
505 { \;C_; tx ~Q/V‘,i»¢ q

Wl 3`€»?9"""9"“€- CUW%’(W 31=
l93rgw ivav%ivl( fifer

 

 

 

 

 

PS Form 3817, Nlar. 1989

